Citation Nr: 0119276	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1959 to April 
1972 and from March 1979 to September 1985.  He also had some 
additional active duty for training time.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO decision which denied a 
compensable evaluation for service-connected bilateral 
hearing loss.  In May 2001, a personal hearing was conducted 
in Washington, D.C. before the undersigned Member of the 
Board.  


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim as 
described below.  38 C.F.R. §§ 3.103, 3.159 (2000).  

Historically, the RO granted service connection for bilateral 
hearing loss with a 0 percent (noncompensable) evaluation in 
a May 1986 decision.  The veteran filed a claim for a 
compensable rating for hearing loss in December 1997.  The RO 
denied the veteran's claim for an increased evaluation in a 
June 1998 decision.  

A review of his service medical records reveals that on 
retirement examination in September 1985, bilateral high 
frequency hearing loss requiring amplification was noted.  
Service personnel records reflect that the veteran worked as 
a field artillery officer for many years.  

VA audiological examinations conducted in April 1998 and 
August 1999 revealed bilateral sensorineural hearing loss, 
worse in the left ear.  A history of significant non-military 
noise exposure was noted.  

During the May 2001 hearing, the veteran testified that he 
could not function satisfactorily at work due to his hearing 
loss.  He stated that hearing aids have impeded his job 
opportunities.  He related an extensive history of noise 
exposure during service.  The veteran testified that his 
hearing loss had deteriorated since the most recent VA 
examination in 1999.  He also asserted that the 1999 VA 
examination was inadequate and thus, unreliable.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  

In pertinent part, the Veterans Claims Assistance Act of 
2000 provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The duty to assist also includes 
providing additional medical examination when such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C. § 5103A(d)).  Given the length of time 
since the last VA compensation examination, and allegations 
that his hearing loss has worsened, the Board believes that 
a current examination is in order.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any medical providers (VA 
or non-VA) not already associated with 
the claims file who have provided him 
with relevant treatment for a hearing 
loss disability.  After obtaining the 
appropriate signed authorization for 
release of information forms, the RO 
should contact each medical provider 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  Furthermore, 
the appellant and his representative are 
offered the opportunity to obtain 
statements from employers as to 
concessions made for the veteran's 
hearing loss, or employment opportunities 
that were denied due to the hearing loss.  
The veteran and his representative should 
be provided with information concerning 
any negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (2000).  

2.  After completion of the foregoing, 
the RO should schedule the veteran for a 
VA audiology examination to determine the 
nature and current severity of his 
service-connected bilateral hearing loss 
disability.  The audiologist should 
review the entire claims folder prior to 
the examination.  The examination should 
be conducted in accordance with 
applicable provisions for rating hearing 
impairment, with complete examination 
results associated with the claims 
folder.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further 
pertinent guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

Thereafter, the RO should readjudicate the claims on appeal.  
If the benefit sought remains denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The matter should then be returned to the Board for further 
appellate review, if in order.  No action is required of the 
veteran until he is notified.  The Board intimates no opinion 
as to the ultimate outcome in this case by the action taken 
herein.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




